DETAILED ACTION
This Office Action incorporates an Examiner's Amendment and Reasons For Allowance.

The Applicant’s response to the last Office Action, filed 2/28/2022 has been entered and made of record.

The Applicant has canceled claim(s) 10 and 20.
The Applicant has included newly added claim(s) 21-22.
The application has pending claim(s) 1-9, 11-19, and 21-22.

In response to the amendments filed on 2/28/2022:
The “Objections to the claims” have been entered and therefore the Examiner withdraws the objections to the claims.  

Applicant’s arguments, see “III. Rejection of claims …” in page 9, filed 2/28/2022, with respect to the pending claims have been fully considered and are persuasive.  Therefore the 35 U.S.C. 102 and 103 rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Weiguo Chen (Reg. No. 61,878) on 3/04/2022.
	The application has been amended as follows:
	For claim 1 on page 2 of Applicant’s Amendment after Non-Final dated 2/28/2022:
	1.  Please replace -- in a store; -- at lines 3-4 with “in an automated-checkout store;”.
	2.  Please replace -- of the store, -- at line 6 with “of the automated-checkout store,”.
	3.  Please replace -- in the store -- at line 13 with “in the automated-checkout store”.

	For claim 11 on pages 4-5 of Applicant’s Amendment after Non-Final dated 2/28/2022:
	1.  Please replace -- the received data, -- at line 15 with “the received image data,”.

	For claim 12 on page 5 of Applicant’s Amendment after Non-Final dated 2/28/2022:
	1.  Please replace -- the received data, -- at line 2 with “the received image data,”.

	For claim 21 on page 7 of Applicant’s Amendment after Non-Final dated 2/28/2022:
	1.  Please replace -- of the store, -- at line 3 with “of the automated-checkout store,”.
	2.  Please replace -- in the store -- at line 5 with “in the automated-checkout store”.
	3.  Please replace -- in the store -- at line 7 with “in the automated-checkout store”.

	For claim 22 on page 7 of Applicant’s Amendment after Non-Final dated 2/28/2022:
	1.  Please replace -- of the store, -- at line 3 with “of the automated-checkout store,”.
	2.  Please replace -- in the store -- at line 5 with “in the automated-checkout store”.
	3.  Please replace -- in the store -- at line 7 with “in the automated-checkout store”.
	4.  Please replace -- the weight -- at line 9 with “the electrical”.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9, 11-19, and 21-22 (now renumbered as 1-20, for issue) are allowed.
Independent claim 1 (now renumbered as claim 1, for issue) respectively recites the limitations of: determining, by the computer system, a location of the person in the automated-checkout store in each of the time periods based on the extracted data corresponding to the time period and the vibration data, wherein the determining comprises aggregating the extracted data collected by different image sensors based at least in part on a location and a line of sight of each of the image sensors, and combining the extracted data with the vibration data.
Similarly, independent claim 11 (now renumbered as claim 12, for issue) respectively recites similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Sharma et al (US 8,010,402 B1, provided by Applicant’s Information Disclosure Statement – IDS, as applied in previous Office Action) discloses tracking faces / bodies along with the position / location coordinates and timestamps and then determining the durations of appearance by determining a time spent in the field of view.  However, Sharma does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        March 7, 2022